MEMORANDUM ***
Lois Jenks appeals pro se the district court’s summary judgment affirming the Commissioner of Social Security’s determination regarding overpayment of disability insurance benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment. Harrison v. Heckler, 746 F.2d 480, 481 (9th Cir.1984). We affirm because the record contains substantial evidence to support the Commissioner’s determinations that Jenks was not without fault in receiving overpayment of disability insurance benefits, that recovery of the overpayment would not defeat the purposes of Title II of the Social Security Act, that recovery would not be against equity and good conscience, and that recovery of the overpayment therefore could not be waived. Cf. id. at 481-83; see 20 C.F.R. § 416.553; 20 C.F.R. § 404.508; 20 C.F.R. § 404.509.
Jenks’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.